United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1871
                        ___________________________

                          Martha Duban; Thomas Duban

                       lllllllllllllllllllll Plaintiffs - Appellees

                                           v.

                                 Waverly Sales Co.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                             Submitted: April 14, 2014
                               Filed: July 28, 2014
                                 ____________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

      Thomas and Martha Duban brought a negligence action against Waverly Sales
Company (Waverly) arising out of injuries Martha sustained when she was stepped
on by a horse at a Waverly draft horse auction. The district court1 denied Waverly’s


      1
      The Honorable Jon Stuart Scoles, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
motion for summary judgment and renewed motion for summary judgment, finding
Iowa Code § 673.2’s immunity provision did not preclude Waverly’s liability because
an exception to the section applied. The case proceeded to trial on comparative
negligence. During trial and at the close of all the evidence, Waverly moved for
judgment as a matter of law based on the same immunity argument. The district court
denied both motions. The jury then found Waverly partially at fault and ordered it
to pay Martha Duban damages. Waverly appeals the district court’s orders denying
its motions for summary judgment and motions for judgment as a matter of law. We
affirm.

                                           I.

       Waverly holds livestock sales at its sales barn in Waverly, Iowa. The draft
horse auction is held in the arena in the main sale building. When auctions take place
in the arena, temporary bleachers are set up on the floor on the north and south sides.
The temporary bleachers are separated from the area of the arena floor where horses
are shown by a rail in front of the bottom row of the respective bleachers. Permanent
bleachers are on the upper level on the south side of the arena. The horse stable is
located in the area immediately north of the arena. The cafeteria, office, and
restrooms are located to the south and southwest of the arena. The auctions are open
to the public, and there is no admission fee. Buyers may reserve a specific seat during
the auction for five dollars. Seats not reserved, in any part of the arena, are open for
use by anyone attending the auction.

      During an auction, the horses are removed from the stables and lined up in the
northwest alley that goes from the stables, past the west end of the north bleachers,
and onto the arena floor. Horses are then driven through the middle of the arena for
bidders to see. After a horse is sold, it is driven from the arena floor through the


consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
northeast alley that goes from the arena floor, past the east end of the north bleachers,
and back into the stables.

       The Dubans attended the Waverly sale on March 25, 2010 and paid for
reserved seating in the north bleacher area. During the sale, Martha left her seat in
the north bleachers to go to the restroom. She exited the bleacher area by going under
the rails in front of the north bleachers onto the arena floor. She then went through
the northeast alley to the restroom and returned the same way. While she was
returning from the restroom, she fell in the northeast alley. At the same time, horses
were being led off of the arena floor through the northeast alley. As the team of
horses approached the alley, an overhead door unexpectedly opened, making a loud
noise and causing the horses to shy. Their handler continued to drive them through
the alley, and one stepped on Martha, causing severe injuries.

      The Dubans filed suit against Waverly for negligence in opening the overhead
door during the sale, for failure to provide a safe exit for spectators sitting in the north
bleachers, and for creating a dangerous condition on the premises by the layout of the
barn.

       Waverly filed a motion for summary judgment, arguing Iowa Code § 673.2,
which precludes liability for a “domesticated animal activity sponsor” when the
damages result from “the inherent risks of a domesticated animal activity,” exempted
it from liability. Waverly argued the exception in section 673.2(4), permitting a
negligence action to proceed against a domesticated animal activity sponsor when the
injury is caused by domesticated animal activity which “occurs in a place designated
or intended by an animal activity sponsor as a place for persons who are not
participants to be present” did not apply as a matter of law. The district court held
there was a genuine issue of material fact regarding whether the northeast alley was
“a place designated or intended by an animal activity sponsor as a place for persons



                                            -3-
who are not participants to be present.” Iowa Code § 673.2(4). Thus, the court
denied the motion.

        After the parties stipulated to a number of the facts, Waverly filed a renewed
motion for summary judgment. The stipulations included, among other things, that
during an auction, horses are led into the arena through the northwest alleyway,
shown on the arena floor, and led out of the arena through the northeast alleyway;
that, to access the restrooms from the north bleachers, an attendee must walk through
either the northwest alleyway, the northeast alleyway, across the arena floor, or some
combination of those areas; and that Martha had exited her seat in the north bleachers
to use the restroom and was returning through the northeast alleyway when she was
injured. With these stipulated facts, the district court determined the domesticated
animal activity occurred in a place intended for persons who are not participants to
be present and, as a matter of law, the exception from section 673.2(4) applied, so that
Waverly could not avail itself of the immunity provision. Accordingly, the district
court denied Waverly’s renewed motion for summary judgment.

       The case proceeded to trial on the issue of comparative negligence. During
trial and again at the close of all the evidence, Waverly moved for judgment as a
matter of law, arguing it was not subject to liability under section 673.2. The court
denied the motions. The jury returned a verdict finding Waverly 65% at fault and
Martha Duban 35% at fault, and the court entered a judgment against Waverly in the
amount of $237,535. Waverly now appeals the denial of both motions for summary
judgment and the denial of both motions for judgment as a matter of law, arguing the
district court erred in applying Iowa Code § 673.2(4) to the facts of the case.

                                          II.

      The issue in this appeal is whether, as a matter of law, the exception from the
Iowa Code applies, such that Waverly cannot take advantage of the general immunity

                                          -4-
provided to domesticated animal activity sponsors. “Ordinarily we ‘will not review
a district court’s denial of a motion for summary judgment after a trial on the merits.’”
Keup v. Hopkins, 596 F.3d 899, 904 (8th Cir. 2010) (quoting EEOC v. Sw. Bell Tel.,
L.P., 550 F.3d 704, 708 (8th Cir. 2008)). Litigants must renew summary judgment
arguments in Rule 50 motions to preserve their arguments for appeal. Eaddy v.
Yancy, 317 F.3d 914, 916 (8th Cir. 2003). Waverly preserved its summary judgment
arguments through Rule 50(a) motions for judgment as a matter of law. Because
Waverly’s arguments made in their Rule 50(a) motions did not concern the
sufficiency of the evidence but rather the district court’s interpretation of an Iowa
statute, a Rule 50(b) motion post-verdict was not required to preserve the issue.
Estate of Blume v. Marian Health Ctr., 516 F.3d 705, 707 (8th Cir. 2008); see also 9B
Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2540 (3d
ed.) (2011) (“If there have been errors at the trial, duly objected to, dealing with
matters other than the sufficiency of the evidence, they may be raised on appeal from
the judgment even though there has not been either a renewed motion for judgment
as a matter of law or a motion for a new trial . . . .”).

        “We review de novo the district court’s denial of a motion for judgment as a
matter of law, using the same standards as the district court.” Howard v. Mo. Bone
& Joint Ctr., Inc., 615 F.3d 991, 995 (8th Cir. 2010). Judgment as a matter of law is
appropriate when “a party has been fully heard on an issue during a jury trial and the
court finds that a reasonable jury would not have a legally sufficient evidentiary basis
to find for the party on that issue.” Fed. R. Civ. P. 50(a)(1). The court should review
all of the evidence in the record and draw all reasonable inferences in favor of the
nonmoving party, without making credibility determinations or weighing the
evidence. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

       We review de novo a district court’s interpretation of a state statute. Kaibel v.
Mun. Bldg. Comm’n, 742 F.3d 1065, 1067 (8th Cir. 2014). We follow Iowa’s rules
of statutory construction when interpreting its laws. Hortica-Florists’ Mut. Ins. Co.

                                          -5-
v. Pittman Nursery Corp., 729 F.3d 846, 852 (8th Cir. 2013). Iowa courts attempt to
give effect to the general assembly’s intent in enacting the law by looking at the
language of the statute. Griffin Pipe Prods. Co. v. Guarino, 663 N.W.2d 862, 864-65
(Iowa 2003). The language of the statute at issue is as follows:

      A person, including a . . . domesticated animal activity sponsor . . . is not
      liable for the damages, injury, or death suffered by a participant or
      spectator resulting from the inherent risks of a domesticated animal
      activity.

Iowa Code § 673.2. The parties agree Waverly is a “domesticated animal activity
sponsor” and the injuries suffered by Martha were caused by “inherent risks of a
domesticated animal activity.” Based solely on this language, Waverly is arguably
immune from liability for Martha’s damages. However, Iowa Code section 673.2(4)
provides:

      This section shall not apply to the extent that the claim for damages,
      injury, or death is caused by . . . [a] domesticated animal activity which
      occurs in a place designated or intended by an animal activity sponsor
      as a place for persons who are not participants to be present.

Iowa Code § 673.2(4).

      Waverly Sales’s motions for judgment as a matter of law were properly denied.
Unlike some of the other exceptions in the same statute, the applicability of section
673.2(4) does not turn on whether Martha Duban was a spectator or participant.
Compare Iowa Code § 673.2(4), with Iowa Code § 673.2(5) (providing an exception
for “activity which causes damages . . . to a spectator who is in a place where a
reasonable person who is alert to inherent risks of domesticated animal activities
would not expect a domesticated animal activity to occur” (emphasis added)); see
also Griffin Pipe Products Co. v. Guarino, 663 N.W.2d 862, 865 (Iowa 2003) (“To


                                          -6-
ascertain the meaning of the statutory language, we consider the context of the
provision at issue and strive to interpret it in a manner consistent with the statute as
an integrated whole.”). Instead, it is the character of the location where the injury
occurred that determines the applicability of the exception. Thus, the issue in this
appeal is whether the northeast alley where Martha was injured was a place
“designated or intended by [Waverly] as a place for persons who are not participants
to be present.”

       The evidence demonstrates that Waverly’s intent was to limit neither its sales
barn, north bleacher area, nor the northeast alley restroom access way to only bidders,
or “participants,” in the auction. Far from being uninvited intruders, members of the
general public were welcomed to attend the auction, and Waverly intended for the
north bleacher area to be available for the public to sit. Ronald Dean and his brother-
in-law David Beyer, co-owners of Waverly, both testified that the sales are open to
the general public. Trial T. at 316, 342. Families and children are welcomed at the
horse auctions, Trial T. at 316, and Waverly specifically warns in their catalog that
children who do attend must be accompanied by a parent or guardian. Trial T. at 235.
Dean testified that anyone can purchase a seat at the horse sale, including persons
intending to bid on horses and those not intending to bid. Trial T. at 271-72. Dean
also testified in his deposition that Waverly does not limit people who can sit in the
north bleachers and that anyone can “sit where they want to sit.” Dean Dep. at 24, 35.
In fact, Dean testified that the practice of permitting buyers to purchase reserved seats
began because “years back a lot of families would come out with kids and sit down
in the front rows and a lot of the main buyers’ . . . seats could be taken.” Trial T. at
272. Though the presence of spectators was ancillary to the profitability of Waverly,
the Iowa legislature has not indicated that the means of profitability of the
domesticated animal activity sponsor is a consideration to whether the sponsor is
protected by the statutes. Instead, it has indicated that the domesticated animal
activity sponsors such as Waverly are liable for injuries occurring in areas for which



                                          -7-
they intend those spectators and non-participants, who it welcomes into its place of
business, to be present.

       It is undisputed that in Waverly’s sales barn at the time Martha was injured, the
restrooms could not be reached from the north bleachers without first crossing
through an area where horses were led. While many bidders sat in the north bleachers
in order to be closer to the horses, anyone who came could sit in any seat in the arena
they found to be open, including the seats in the north bleacher area. Dean testified
that the seats sold at auction are “scattered on both sides” of the arena. Trial T. at
275. Therefore, persons not participating in the auction filled in the empty seats in
all parts of the arena. To leave their seats and reach the restroom, everyone in the
north bleachers, including persons not intending to participate in the auction, must
cross through an area where domesticated animal activity—horses being driven to and
from the arena floor—was occurring. Therefore, we hold that, because Waverly
designated or intended the northeast alley as an area for persons who were not
participants to be present, the exception from Iowa Code § 673.2(4) applies to these
facts as a matter of law, and Waverly is subject to liability for Martha Duban’s
injuries. The motions for judgment as a matter of law were properly denied.

                                          III.

       Accordingly, we affirm. Because the trial transcript was available to the
district court when it considered Waverly’s 50(a) motion for judgment as a matter of
law, we also deny the Duban’s motion to strike the transcript from the record.
                         ______________________________




                                          -8-